Per Curiam:
The judgment of June 30, 1911, is clearly interlocutory. The amount of the recovery against the defendants had to be determined by a reference to be applied for at the foot of the judgment. The final judgment of March 28, 1912, confirming the report of the referee fixed the amount payable by the defendants and it is the final judgment in the action. The defendants appeal from that final judgment and also from the interlocutory judgment bringing up for review the determination of the court below holding the defendants hable. As the testimony before the refereé was not printed, of course the court on appeal will not pass upon its correctness or the regularity of the order of reference, that not having been appealed from. To present this question the record seems to be sufficient. The motion is, therefore, denied, with ten dollars costs. Present — Ingraham, P. J., Laughlin, Clarke, Miller- and Dowling, JJ. Motion denied, with ten dollars costs. Order to be settled on notice.